DETAILED ACTION
Claims 1-5, 7-19, and 21 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. In particular, Applicant claims priority to provisional application 62/431,774, which was filed on December 8, 2016.  Specification, ¶ 1.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching specifically challenged in the arguments.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, inter alia, “wherein the one or more transition conditions include a variability of the periodically measured at least one variable exceeding a threshold the variability of the at least one variable is determined by combining a rate of change of the at least one variable with a magnitude of change of the at least one variable.”  (emphasis added).  In essence, the cited limitation requires one or more transition conditions to include variability, where variability is determined by combining a rate of change and a magnitude of change.  The specification does not describe determining variability in the claimed manner.  In particular, the Specification recites, inter alia, “whether the one or more transition conditions are satisfied is based on at least one of: a magnitude of change of the variable, a rate of change of the variable, and a variability of the variables.”  Specification, ¶79 (emphasis added).  The Specification further provides examples of magnitude of change, rate of change, and variability as transition conditions by reciting “[f]or example, the one or more transition conditions may be satisfied when the measured temperature changes by 5-10 degrees Celsius, when the measured temperature changes by a predetermined amount in the last 5 minutes, when the measured temperature is greater than 12 degrees Celsius, or combination thereof.”  Ibid.  The Specification also has an example of “one or more transition conditions may be satisfied when variability of the measured temperature increases or decreases.”  Ibid.   Paragraph 79 provides written description support for a “combination” of magnitude of change, rate of change, and/or variability to be a transition condition.  See also Specification, ¶57 (“. . . based on a comparison of at least 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.  Claim 11 recites, inter alia, “periodically measure at least one variable using a sensor of the medical device” and “wherein satisfying one of the transition conditions includes identifying threshold changes in a plurality of different variables matching a predetermined sequence of changes.”  (emphasis added).  It is unclear if the previously recited “at least one variable” is included in the subsequently-recited “a plurality of different variables.”  Additionally, it is unclear if only one variable is periodically measured if the quoted “wherein” clause is triggered because it requires “a plurality of different variables.”  When addressing this indefiniteness rejection, Applicant may want to consider moving the quoted “wherein” clause up to the second limitation in the body of 
B. Claim 11 recites, inter alia, “wherein satisfying one of the transition conditions includes identifying threshold changes in a plurality of different variables matching a predetermined sequence of changes.”  (emphasis added).  The word “identify” is found only in paragraph 30 of the specification and seems unrelated to the quoted limitation.  The word “match” is found only in paragraph 27 of the specification and also appears unrelated to the quoted limitation.  The Office reminds Applicant of 37 CFR 1.75(d)(1), which requires “the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  Here, “identifying threshold changes in a plurality of different variables matching a predetermined sequence of changes” appears directed to the subject matter of paragraph 57, but does not use terms and phrases consonant with this paragraph, which creates indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 2-4, 6, 7, 10, 11-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 2017/0124284) in view of Schechter (US 2010/0127881).

Regarding claim 1, McCullough teaches a medical device and a method for controlling the operational state of a medical device, comprising: 
a power source (McCullough, ¶¶ 100, 206, and 208 – power supply 628 [e.g. battery]); 
a sensor that measures at least one variable (McCullough, ¶¶ 221 and 242-247 – various sensors); and 
at least one processor (McCullough, ¶¶222 and 238 – controller includes a processor) that is configured to: 
periodically measure the at least one variable using the sensor (McCullough, ¶¶142-149, 170); 
determine, based on the periodically measured at least one variable, whether one or more transition conditions are satisfied (McCullough, ¶¶ 184, 250, and 254); and 
transition the medical device between a low-power operational state and an active operational state according to a predetermined sequence of a supply chain for the medical device including multiple supply chain stages (McCullough, ¶¶93, 99, and 103), 
wherein the medical device is transitioned when it is determined that the one or more transition conditions are satisfied (McCullough, ¶¶ 93, 123-124) and 
wherein the one or more transition conditions are indicative of transitions between multiple supply chain stages (McCullough, ¶¶ 87-93 – operational states include life cycle of drug delivery device from manufacture to disposal; McCullough ¶¶76-77 – determining a condition state of the drug delivery device is considered a part of the determination of an operational state), 
wherein the low-power operational state draws less current from the power source than the active operational state (McCullough, ¶¶93, 99, 103 – the drug delivery device having a temperature above 15°C triggers the electronics to wake up from a low power sleep state, which improves power consumption during manufacture, storage, and distribution). 
McCullough does not explicitly teach “wherein the one or more transition conditions include a variability of the periodically measured at least one variable exceeding a threshold variability, wherein the variability of the at least one variable is determined by combining a rate of change of the at least one variable with a magnitude of change of the at least one variable.”  However, Schechter teaches a temperature monitoring system with criteria for triggering an alarm that includes an absolute temperature range, a maximum rate of change in temperature, or deviation in temperature.  Schechter, ¶¶34, 125, and 129-130.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the temperature sensor, taught by McCullough, to use absolute temperature and rate of temperature change as a triggering event, as taught by Schechter, in order to ensure preserved storage of temperature-sensitive products.  Id. at ¶ 1.

Regarding claim 2, the combination of McCullough and Schechter teaches wherein the at least one variable is temperature and the sensor is a temperature sensor. McCullough, ¶¶95, 221. 

Regarding claim 3, note that the combination of McCullough and Schechter teaches the at least one variable is one of a voltage across an object and a current through the object, and the sensor is one of a voltage-sensing circuit electrically coupled to the object and a current-sensing circuit electrically coupled to the object.  McCullough, ¶242,243 (temperature and light sensors detect voltage); See specification, ¶77 (providing example sensors as “a voltage-sensing circuit, a current-sensing circuit,” etc.). 

Regarding claim 4, note that the combination of McCullough and Schechter teaches wherein the at least one variable includes one of a linear acceleration, an angular acceleration, an amplitude of sound, a light intensity, or a gas mixture, and the sensor is one of accelerometer, gyroscope, microphone, light sensor, and gas sensor.  McCullough, ¶¶242-247, 253. 

Regarding claims 5, note that the combination of McCullough and Schechter teaches wherein the one or more transition conditions are satisfied when the periodically measured at least one variable is in a predetermined range of values for a predetermined amount of time.  McCullough, ¶¶124,242 (timer started when 

Regarding claim 6, note that the combination of McCullough and Schechter teaches wherein the one or more transition conditions are satisfied based on at least one of: a magnitude of change of the periodically measured at least one variable. McCullough, ¶¶123,124,242 (variable is outside a range or exceeding a threshold).

Regarding claim 7, note that the combination of McCullough and Schechter teaches a transceiver, and the at least one processor is further configured to communicate, using the transceiver, with a remote device after the medical device is transitioned into the active operational state. McCullough, ¶¶80 and 129 (operational and/or conditional state of the drug delivery device is communicated to a remote system).

Regarding claim 10, note that the combination of McCullough and Schechter teaches closing a switch between the power source and at least one component of the medical device after the medical device is transitioned into the active operational state. McCullough, ¶¶100, 242, 250.

Regarding claim 21, not that the combination of McCullough and Schechter teaches wherein the multiple supply chain stages include a manufacturing stage, a storage stage, and a consumer usage stage (McCullough, ¶¶ 87-93 – operational states 

Regarding claim 11, McCullough teaches a method for controlling the operational state of a medical device that has a power source (McCullough, ¶¶ 100, 206, and 208 – power supply 628 [e.g. battery]), the method comprising the following operations performed by at least one processor (McCullough, ¶¶222 and 238 – controller includes a processor): 
periodically measure the at least one variable using the sensor (McCullough, ¶¶142-149, 170); 
determine, based on the periodically measured variable, whether one or more transition conditions are satisfied (McCullough, ¶¶ 184, 250, and 254); and 
transition the medical device between a low-power operational state and an active operational state according to a predetermined sequence of a supply chain for the medical device including multiple supply chain stages (McCullough, ¶¶93, 99, and 103), 
wherein the medical device is transitioned when it is determined that the one or more transition conditions are satisfied . . . (McCullough, ¶¶ 93, 123-124) and 
wherein the one or more transition conditions are indicative of transitions between multiple supply chain stages (McCullough, ¶¶ 87-93 – operational states include life cycle of drug delivery device from manufacture to disposal; 
wherein the low-power operational state draws less current from the power source than the active operational state (McCullough, ¶¶93, 99, 103 – the drug delivery device having a temperature above 15°C triggers the electronics to wake up from a low power sleep state, which improves power consumption during manufacture, storage, and distribution). 
McCullough does not explicitly teach “wherein satisfying one of the transition conditions includes identifying threshold changes in a plurality of different variables matching a predetermined sequence of changes.”  However, Schechter teaches a temperature monitoring system that triggers an alarm if various temperature variables are outside a threshold amount (Schechter, ¶34) and teaches determining whether two temperature variables are outside a threshold amount in sequence (Schechter, figure 15 – determines if absolute temperature is outside range, then determines if standard deviation of temperature is about outside of a range).  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the temperature sensor, taught by McCullough, to use consider the combination of standard deviation and absolute change in temperature as a triggering event, as taught by Schechter, in order to ensure preserved storage of temperature-sensitive products.  Id. at ¶ 1.



Regarding claim 13, note that the combination of McCullough and Schechter teaches the at least one variable is one of a voltage across an object and a current through the object, and the sensor is one of a voltage-sensing circuit electrically coupled to the object and a current-sensing circuit electrically coupled to the object.  McCullough, ¶242,243 (temperature and light sensors detect voltage); See specification, ¶77 (providing example sensors as “a voltage-sensing circuit, a current-sensing circuit,” etc.). 

Regarding claim 14, note that the combination of McCullough and Schechter teaches wherein the at least one variable includes one of a linear acceleration, an angular acceleration, an amplitude of sound, a light intensity, or a gas mixture, and the sensor is one of accelerometer, gyroscope, microphone, light sensor, and gas sensor.  McCullough, ¶¶242-247, 253. 

Regarding claim 15, note that the combination of McCullough and Schechter teaches wherein the one or more transition conditions are satisfied when the periodically measured at least one variable is in a predetermined range of values for a predetermined amount of time.  McCullough, ¶¶124,242 (timer started when 

Regarding claim 16, note that the combination of McCullough and Schechter teaches wherein the one or more transition conditions are satisfied based on at least one of: a magnitude of change of the periodically measured at least one variable; a rate of change of the periodically measured at least one variable; or a variability of the periodically measured at least one variable. McCullough, ¶¶123,124,242 (variable is outside a range or exceeding a threshold).

Regarding claim 17, note that the combination of McCullough and Schechter teaches a transceiver, and the at least one processor is further configured to communicate, using the transceiver, with a remote device after the medical device is transitioned into the active operational state. McCullough, ¶¶80 and 129 (operational and/or conditional state of the drug delivery device is communicated to a remote system).

Regarding claim 19, note that the combination of McCullough and Schechter teaches closing a switch between the power source and at least one component of the medical device after the medical device is transitioned into the active operational state. McCullough, ¶¶100, 242, 250.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Schechter (both of record) as applied to claim 1 above, and further in view of Mitrosky  (US 2015/0174342).

Regarding claims 8 and 9, the combination of McCullough and Schechter teaches the medical devices of claim 1 and 8, transitioning a medical device to an active state.  McCullough, ¶93, 99, 103 (temperature triggers electronics to wake up from low power sleep).  McCullough does not explicitly teach “a transducer that generates signals to track an injected dosage” or “determining . . . the amount of in the injected dosage based upon the output of the transducer.”  However, Mitrosky teaches a dosage control module that calculates the volume of medication administered to an individual using a transducer.  Mitrosky, ¶¶23-24.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to enable the dosage control module, as taught by Mitrosky, during the active mode of the drug delivery device, taught by the combination of McCullough and Schechter, in order to warn the patient and/or medical professionals that the measured dosage was not administered.  Mitrosky, ¶28. 

  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Schechter (both of record) as applied to claim 11 above, and further in view of Mitrosky  (US 2015/0174342).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and fax number is 571-270-8514 and email address is benjamin.lamont@uspto.gov (see MPEP 502.03 for authorizing unsecure communication).  The examiner can normally be reached on M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin Lamont/Primary Examiner, Art Unit 2615